WRIT GRANTED AND STAY ORDER ISSUED. Exception to nonjoinder of an indispensable party filed by the Attorney General is maintained. The hearing on the motion for summary judgment is hereby stayed until such time as defendants, John A. Kliebert and Prudential Property and Casualty Insurance Company, either amend their answer to include the Attorney General as an indispensable party or dismiss their claims of the unconstitutionality of L.S.A.-C.C. article 2315.4. . See L.S.A.-C. C.P. article 1880 and Lemire v. New Orleans Public Service, Inc., 458 So.2d 1308 (La.1984).